DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23, line 4: “balloon” should be changed to “balloons”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Claim 24, line 2: “a polyurethane material having a durometer” should be changed to “the polyurethane material having said durometer”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Claim 25, line 2: “a plastic material having a durometer” should be changed to “the plastic material having said durometer”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  Claim 26, line 2: “a plastic material having a durometer” should be changed to “the plastic material having said durometer”.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  Claim 27, line 2: “a total inner volume” should be changed to “the total inner volume”.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  Claim 28, line 2: “an outer diameter” should be changed to “the outer diameter”.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  Claim 35, line 3: “for obtaining” should be changed to “for the obtaining”.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  Claim 35, line 6: “balloon” should be changed to “balloons”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 23-30, 33-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sugrue et al. (U.S. Pat. No. 5433216) (as evidenced by Bhowmick et al. “Handbook of Elastomers, Second Edition”, CRC Press, Nov 2, 2000, pages 367-368) in view of Brister et al. (U.S. Pub. No. 2016/0029998).
Regarding claim 23, Sugrue discloses:
A balloon catheter (tonometric catheter 20) for obtaining pressure values related to gastric motility (column 8, lines 44-68 and column 9, lines 1-48 disclose wherein the system obtains pressure values related to the intra-abdominal pressure (IAP) as the device is inserted into the stomach cavity and wherein the IAP values as the device is inserted into the stomach is in relation to gastric motility), the balloon catheter comprising: a catheter (tubing 22), and one or more inflatable balloon (catheter membrane 36) fixedly attached to said catheter (see at least figures 1, 4, and 5); wherein: an external diameter of the balloon catheter, when each of said one or more inflatable balloons is deflated, is such that the balloon catheter can pass through a hole, such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person (column 7, lines 5-16 disclose wherein the catheter device can be a nasogastric tube such that the device would pass the through a hole of the nose and into the stomach of the patient), said catheter comprises at least a first lumen (air lumen 64) which is fluidly coupled to an inside of the one or more inflatable balloons via at least one first opening (air lumen passageway 76) in the surface of the catheter (column 17, lines 45-62); the one or more inflatable balloons are adapted to have an overall non-spherical shape (See at least figures 1, 4, and 5); and the one or more inflatable column 12, lines 54-61 disclose wherein the tubing material can be made of Hytrel (as evidenced in Bhowmick page 367, Hytrel can have a durometer of 82 shore D and 104 rockwell R)). 
Yet Sugrue does not disclose:
wherein the balloon catheter can pass through a hole having a diameter of 23 French (about 7.7 mm) such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person; wherein the one or more inflatable balloons have an outer diameter in the range from 4.0 to 7.0 cm in combination with at least one of: an effective length from 7.0 cm to 18.0 cm or a total inner volume in the range from 90 ml to 330 ml, when each of the one or more inflatable balloons is inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure.
However, in the same field of balloon catheter devices, Brister discloses:
wherein the balloon catheter can pass through a hole having a diameter of 23 French (about 7.7 mm) such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person (paragraphs 0392, 0397, and 0410 disclose wherein the balloon catheter device is no larger than 10 French in diameter); wherein the one or more inflatable balloons have an outer diameter in the range from 4.0 to 7.0 cm in combination with at least one of: an effective length from 7.0 cm to 18.0 cm or a total inner volume in the range from 90 ml to 330 ml, when each of the one or more inflatable balloons is inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure (paragraph 0377 discloses wherein the inflatable balloons can have a diameter of diameter of 5cm, a height or length of 7.6cm, and a volume of 90 ml to 350 ml (at 37° C. and at internal nominal pressure and/or full inflation), an internal nominal pressure (at 37° C.) of 0 psi (0 Pa)). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sugrue to incorporate wherein the balloon catheter can pass through a hole having a diameter of 23 French (about 7.7 mm) such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person; wherein the one or more inflatable balloons have an outer diameter in the range from 4.0 to 7.0 cm in combination with at least one of: an effective length from 7.0 cm to 18.0 cm or a total inner volume in the range from 90 ml to 330 ml, when each of the one or more inflatable balloons is inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure, as taught by Brister, in order to allow the device to be inserted into and secured within the stomach of a subject.
Regarding claim 24, Sugrue in view of Brister discloses the balloon catheter of claim 23, Sugrue further discloses:
wherein each of the one or more inflatable balloons is made of a polyurethane material having a durometer in the range from 70 to 100 shore A (column 12, lines 54-61 disclose wherein the tubing material can be made of polyurethane or polyester elastomers (as evidenced in Bhowmick pages 367-368, polyurethane elastomers (TPUs) and COPE/TPE-Es can have a durometer as low as about 80 shore A)).
Regarding claim 25, Sugrue in view of Brister discloses the balloon catheter of claim 23, Sugrue further discloses:
column 12, lines 54-61 disclose wherein the tubing material can be made of Hytrel (as evidenced in Bhowmick page 367, Hytrel can have a durometer of 82 shore D and 104 rockwell R)).
Regarding claim 26, Sugrue in view of Brister discloses the balloon catheter of claim 23, Sugrue further discloses:
wherein each of the one or more inflatable balloons is made of a plastic material having a durometer in the range from 50 to 120 rockwell (column 12, lines 54-61 disclose wherein the tubing material can be made of Hytrel (as evidenced in Bhowmick page 367, Hytrel can have a durometer of 82 shore D and 104 rockwell R)).
Regarding claim 27, Sugrue in view of Brister discloses the balloon catheter of claim 23, yet Sugrue does not disclose:
wherein the one or more inflatable balloons are adapted for having a total inner volume in the range from 110 ml to 330 ml, when inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure.
However, in the same field of balloon catheter devices, Brister discloses:
wherein the one or more inflatable balloons are adapted for having a total inner volume in the range from 110 ml to 330 ml, when inflated by a pressure of 0 psi in an environment of 37°C and 1013 mbar absent a counter-pressure (paragraph 0377 discloses wherein the inflatable balloons can have a diameter of diameter of 5cm, a height or length of 7.6cm, and a volume of 90 ml to 350 ml (at 37° C. and at internal nominal pressure and/or full inflation), an internal nominal pressure (at 37° C.) of 0 psi (0 Pa). While Brister does not exactly disclose wherein the pressure is 0.20 psi and 20°C and 1013 mbar, and instead teaches at a temperature of 37° C at 0 psi, these differences in condition are minimal and could be optimized through routine experimentation; see MPEP 2144.05: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the one or more inflatable balloons are adapted for having a total inner volume in the range from 110 ml to 330 ml, when inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar 
Regarding claim 28, Sugrue in view of Brister discloses the balloon catheter of claim 23, yet Sugrue does not disclose:
wherein the one or more inflatable balloons are adapted for having an outer diameter (11) of between 4.3 and 5.5 cm, when inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure.
However, in the same field of balloon catheter devices, Brister discloses:
wherein the one or more inflatable balloons are adapted for having an outer diameter (11) of between 4.3 and 5.5 cm, when inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure (paragraph 0377 discloses wherein the inflatable balloons can have a diameter of diameter of 5cm, a height or length of 7.6cm, and a volume of 90 ml to 350 ml (at 37° C. and at internal nominal pressure and/or full inflation), an internal nominal pressure (at 37° C.) of 0 psi (0 Pa). While Brister does not exactly disclose wherein the pressure is 0.20 psi and 20°C and 1013 mbar, and instead teaches at a temperature of 37° C at 0 psi, these differences in condition are minimal and could be optimized through routine experimentation; see MPEP 2144.05: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the one or more inflatable balloons are adapted for having an outer diameter (11) of between 4.3 and 5.5 cm, when inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure, as taught by Brister, in order to allow the device to be inserted into and secured within the stomach of a subject.
Regarding claim 29, Sugrue in view of Brister discloses the balloon catheter of claim 23, yet Sugrue does not disclose:
wherein the external diameter of the balloon catheter, when each of said one or more inflatable balloons is deflated, is such that the balloon catheter can pass through a hole having a diameter of 19 French (about 6.3 mm).
However, in the same field of balloon catheter devices, Brister discloses:
paragraphs 0392, 0397, and 0410 disclose wherein the balloon catheter device is no larger than 10 French in diameter). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the external diameter of the balloon catheter, when each of said one or more inflatable balloons is deflated, is such that the balloon catheter can pass through a hole having a diameter of 19 French (about 6.3 mm), as taught by Brister, in order to allow the device to be inserted in through the nose of a subject so as to reach the stomach.
Regarding claim 30, Sugrue in view of Brister discloses the balloon catheter of claim 23, Sugrue further discloses: 
wherein the catheter extends through a distal end of each of said one or more inflatable balloons (See at least figure 4); and wherein said catheter further comprises a second lumen that is fluidly coupled with at least one second opening (opening 74) arranged in the surface of the catheter outside of the balloons, for delivery of a substance or collection of a substance (see at least figure 4 and column 17, lines 42-44).
Regarding claim 33, Sugrue in view of Brister discloses the balloon catheter of claim 23, Sugrue further discloses: 
wherein the one or more inflatable balloons comprises a single balloon, the single balloon fluidly connected to said first lumen (see at least figures 1 and 4).
Regarding claim 34, Sugrue in view of Brister discloses the balloon catheter of claim 23, Sugrue further discloses: 
Figure 5 and column 18, lines 56-67 disclose wherein the there are multiple balloon portions 36a-d that are in respective communication with separate lumens 86a-d for providing fluid through an opening to each respective separate balloon); the first balloon is fluidly connected to said first lumen (Figure 5 and column 18, lines 56-67 disclose wherein the there are multiple balloon portions 36a-d that are in respective communication with separate lumens 86a-d for providing fluid through an opening to each respective separate balloon); and the balloon catheter further comprises a third lumen comprising at least one third opening fluidly connected with the second balloon (Figure 5 and column 18, lines 56-67 disclose wherein the there are multiple balloon portions 36a-d that are in respective communication with separate lumens 86a-d for providing fluid through an opening to each respective separate balloon).
Regarding claim 35, Sugrue discloses:
A system for obtaining pressure values related to gastric motility (column 8, lines 44-68 and column 9, lines 1-48 disclose wherein the system obtains pressure values related to the intra-abdominal pressure (IAP) as the device is inserted into the stomach cavity and wherein the IAP values as the device is inserted into the stomach is in relation to gastric motility), the system comprising: a balloon catheter (tonometric catheter 20) for obtaining pressure values related to gastric motility (column 8, lines 44-68 and column 9, lines 1-48 disclose wherein the system obtains pressure values related to the intra-abdominal pressure (IAP) as the device is inserted into the stomach cavity and wherein the IAP values as the device is inserted into the stomach is in relation to gastric motility), the balloon catheter tubing 22), and one or more inflatable balloon (catheter membrane 36) fixedly attached to said catheter (see at least figures 1, 4, and 5); wherein: an external diameter of the balloon catheter, when each of said one or more inflatable balloons is deflated, is such that the balloon catheter can pass through a hole, such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person (column 7, lines 5-16 disclose wherein the catheter device can be a nasogastric tube such that the device would pass the through a hole of the nose and into the stomach of the patient), said catheter comprises at least a first lumen (air lumen 64) which is fluidly coupled to an inside of the one or more inflatable balloons via at least one first opening (air lumen passageway 76) in the surface of the catheter (column 17, lines 45-62); the one or more inflatable balloons are adapted to have an overall non-spherical shape (See at least figures 1, 4, and 5); and the one or more inflatable balloons comprises a hardness in the range of  one or more of 70 to 100 shore A, 25 to 100 shore D, or 50 to 120 rockwell R (column 12, lines 54-61 disclose wherein the tubing material can be made of Hytrel (as evidenced in Bhowmick page 367, Hytrel can have a durometer of 82 shore D and 104 rockwell R)); a first pressure sensor fluidly connected to the first lumen for measuring a pressure of a fluid in a first balloon of the one or more inflatable balloons (at least figures 1, 4, column 18, lines 36-67, and column 19, lines 30-68  disclose wherein each of the balloon or tonometric portions have a lumen or tubing portion that are in connection with pressure sensors for sensing pressure inside the balloon); and a control unit operatively connected to the first pressure sensor for obtaining pressure information indicative of gastric motility (abstract and column 8, lines 44-68 and column 9, lines 1-48 disclose wherein the system obtains pressure values related to the intra-abdominal pressure (IAP) as the device is inserted into the stomach cavity and wherein the IAP values as the device is inserted into the stomach is in relation to gastric motility disclose wherein the system outputs the sensed pressure data to a machine or control unit). 
Yet Sugrue does not disclose:
wherein the balloon catheter can pass through a hole having a diameter of 23 French (about 7.7 mm) such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person; wherein the one or more inflatable balloons have an outer diameter in the range from 4.0 to 7.0 cm in combination with at least one of: an effective length from 7.0 cm to 18.0 cm or a total inner volume in the range from 90 ml to 330 ml, when each of the one or more inflatable balloons is inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure.
However, in the same field of balloon catheter devices, Brister discloses:
wherein the balloon catheter can pass through a hole having a diameter of 23 French (about 7.7 mm) such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person (paragraphs 0392, 0397, and 0410 disclose wherein the balloon catheter device is no larger than 10 French in diameter); wherein the one or more inflatable balloons have an outer diameter in the range from 4.0 to 7.0 cm in combination with at least one of: an effective length from 7.0 cm to 18.0 cm or a total inner volume in the range from 90 ml to 330 ml, when each of the one or more inflatable balloons is inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure (paragraph 0377 discloses wherein the inflatable balloons can have a diameter of diameter of 5cm, a height or length of 7.6cm, and a volume of 90 ml to 350 ml (at 37° C. and at internal nominal pressure and/or full inflation), an internal nominal pressure (at 37° C.) of 0 psi (0 Pa)). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sugrue to incorporate wherein the balloon catheter can pass through a hole having a diameter of 23 French (about 7.7 mm) such that the balloon catheter is suitable for delivery of the one or more inflatable balloon to a stomach of a person via a nose of said person; wherein the one or more inflatable balloons have an outer diameter in the range from 4.0 to 7.0 cm in combination with at least one of: an effective length from 7.0 cm to 18.0 cm or a total inner volume in the range from 90 ml to 330 ml, when each of the one or more inflatable balloons is inflated by a pressure of 0.20 psi in an environment of 20°C and 1013 mbar absent a counter-pressure, as taught by Brister, in order to allow the device to be inserted into and secured within the stomach of a subject.
Regarding claim 36, Sugrue in view of Brister discloses the system of claim 35, Sugrue further discloses: 
a second pressure sensor fluidly connected to a third lumen for measuring a pressure of a fluid in a second balloon of the one or more inflatable balloons (at least figures 1, 4, column 18, lines 36-67, and column 19, lines 30-68 disclose wherein each of the balloon portions 36a-d has respective separate lumen portions 86a-d that are in connection with pressure sensors 42 for sensing pressure inside the balloon); wherein the control unit is operatively connected to the first and second pressure sensor for obtaining pressure information indicative of gastric motility (abstract and column 8, lines 44-68 and column 9, lines 1-48 disclose wherein the system obtains pressure values related to the intra-abdominal pressure (IAP) as the device is inserted into the stomach cavity and wherein the IAP values as the device is inserted into the stomach is in relation to gastric motility disclose wherein the system outputs the sensed pressure data to a machine or control unit). 
Regarding claim 37, Sugrue in view of Brister discloses the system of claim 35, Sugrue further discloses: 
a first fluid pump fluidly connected to the first lumen, wherein the control unit is operatively connected to the first fluid pump for inflating, deflating, or inflating and deflating the first balloon (column 22, lines 5-21 disclose wherein a pump or aspirating means can be used in connection with the device to fill or inflate the balloon or tonometric chamber and wherein the pump system is in connection with PC or control unit).
Regarding claim 38, Sugrue in view of Brister discloses the system of claim 35, Sugrue further discloses: 
the system further comprising: a first fluid pump fluidly connected to the first lumen (at least figures 1, 4, column 18, lines 36-67, and column 19, lines 30-68 disclose wherein each of the balloon portions 36a-d has respective separate lumen portions 86a-d that lead to separate stopcocks 30 and inlet tubing’s 92a-92d and column 12, lines 10-19 disclose wherein the stop cock is in connection with luer-lock 24 and column 22, lines 5-21 disclose wherein a pump or aspirating means can be used in connection with the device at the luer-lock 24 to fill or inflate the balloon or tonometric chamber such that the system can separately inflate or aspirate fluid to each of the tonometric balloons); and a second fluid pump fluidly connected to the third lumen, wherein the control unit is operatively connected to the first fluid pump for inflating, deflating, or inflating and deflating the first balloon and the control unit is operatively connected to the second fluid pump for inflating, deflating, or inflating and deflating the second balloon (at least figures 1, 4, column 18, lines 36-67, and column 19, lines 30-68 disclose wherein each of the balloon portions 36a-d has respective separate lumen portions 86a-d that lead to separate stopcocks 30 and inlet tubing’s 92a-92d and column 12, lines 10-19 disclose wherein the stop cock is in connection with luer-lock 24 and column 22, lines 5-21 disclose wherein a pump or aspirating means can be used in connection with the device at the luer-lock 24 to fill or inflate the balloon or tonometric chamber such that the system can separately inflate or aspirate fluid to each of the tonometric balloons).
Regarding claim 40, Sugrue in view of Brister discloses the system of claim 35, Sugrue further discloses: 
the system further comprising a display device operatively connected to the control unit, the control unit being further adapted for visualizing the pressure values and/or gastric motility information derived therefrom, on said display device (column 15, lines 44-60 and column 18, lines 36-55 disclose wherein the system contains a display apparatus for displaying the pressure data). 
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sugrue (as evidenced by Bhowmick) in view of Brister, as applied to claim 23, and further in view of Shamar (CN 103747753)(English translation retrieved from PE2E SEARCH on 02/09/2022).
Regarding claim 31, Sugrue in view of Brister discloses the balloon catheter of claim 23, Sugrue further discloses:
	wherein the at least one second opening is for delivery of said substance into the stomach of the person, or for collection of a substance from the stomach of the person (see at least figure 4 and column 17, lines 42-44).
	Yet Sugrue does not disclose:

However, in the same field of balloon catheter devices, Shamar discloses:
wherein the at least one second opening is located at a distance less than 10 cm from the distal end of the one or more inflatable balloons (page 7 discloses wherein the port opening of the catheter can be located as little as 1mm from the inflatable bag or balloon portion of the catheter).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the at least one second opening is located at a distance less than 10 cm from the distal end of the one or more inflatable balloons, as taught by Shamar, as a simple substitution for the undisclosed distance between the opening and the balloon catheter of Sugrue, to achieve the predictable result of allowing for the transport and/or uptake of fluid into the stomach of the patient.
Regarding claim 32, Sugrue in view of Brister discloses the balloon catheter of claim 23, Sugrue further discloses:
	wherein the at least one second opening is for delivery of said substance into the stomach of the person, or for collection of a substance from the stomach of the person (see at least figure 4 and column 17, lines 42-44).
	Yet Sugrue does not disclose:
wherein the at least one second opening is located at a distance greater than 10 cm from the distal end of the one or more inflatable balloons.
However, in the same field of balloon catheter devices, Shamar discloses:
page 7 discloses wherein the port opening of the catheter can be located 10cm from the inflatable bag or balloon portion of the catheter. See MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the at least one second opening is located at a distance greater than 10 cm from the distal end of the one or more inflatable balloons, as taught by Shamar, as a simple substitution for the undisclosed . 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sugrue (as evidenced by Bhowmick) in view of Brister, as applied to claim 35, and further in view of Pandolfino et al. (U.S. Pub. No. 2018/0008156)
Regarding claim 39, Sugrue in view of Brister discloses the system of claim 35, yet Sugrue does not disclose:
the system further comprising a memory operatively connected to the control unit, the control unit being further adapted for storing the obtained pressure values and/or one or more values derived therefrom, in said memory.
However, in the same field of balloon catheter devices, Pandolfino discloses:
the system further comprising a memory operatively connected to the control unit, the control unit being further adapted for storing the obtained pressure values and/or one or more values derived therefrom, in said memory (paragraph 0049 discloses wherein the processor and recording unit stores the pressure data and paragraph 0077 discloses wherein the processor includes a memory).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the system further comprising a memory operatively connected to the control unit, the control unit being further adapted for storing the obtained pressure values and/or one or more values derived therefrom, in said memory, as taught by Pandolfino, in order to store and evaluate the recorded measurement data over time for more accurate behavioral and system analysis. 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Sugrue (as evidenced by Bhowmick) in view of Brister, as applied to claim 23, and further in view of Shamar and Schmid-Schonbein et al. (U.S. Pub. No. 2019/0117519).
Regarding claim 41, Sugrue in view of Brister discloses the balloon catheter of claim 23, Sugrue further discloses:
	wherein the catheter extends through a distal end of each of said one or more inflatable balloons (See at least figure 4); and wherein said catheter further comprises a second lumen that is fluidly coupled with at least one second opening (opening 74) arranged in the surface of the catheter outside of the balloons (see at least figure 4 and column 17, lines 42-44).
	Yet Sugrue does not disclose:
 wherein the at least one second opening is located at a distance less than 10 cm from the distal end of the one or more inflatable balloons.
However, in the same field of balloon catheter devices, Shamar discloses:
wherein the at least one second opening is located at a distance less than 10 cm from the distal end of the one or more inflatable balloons (page 7 discloses wherein the port opening of the catheter can be located as little as 1mm from the inflatable bag or balloon portion of the catheter).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the at least one second opening is located at a distance less than 10 cm from the distal end of the one or more inflatable balloons, as taught by Shamar, as a simple substitution for the undisclosed 
Yet the combination does not disclose:
the system further comprising at least one food pump fluidly connected to the second lumen; wherein the control unit is operatively connected to the at least one food pump for providing a substance to the person via the second lumen and via the at least one second opening into the stomach.
However, in the same field of inflatable catheter devices, Schmid-Schonbein discloses:
the system further comprising at least one food pump fluidly connected to the second lumen (paragraph 0009 discloses wherein the system contains a pump for delivering food through a lumen of a catheter to the stomach of a subject); wherein the control unit is operatively connected to the at least one food pump for providing a substance to the person via the second lumen and via the at least one second opening into the stomach (paragraph 0009 discloses wherein the system contains a pump for delivering food through a lumen of a catheter to the stomach of a subject and wherein the pump is controlled by a microcontroller).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the system further comprising at least one food pump fluidly connected to the second lumen; wherein the control unit is operatively connected to the at least one food pump for providing a substance to the person via the second lumen and via the at least one second opening into the stomach, as taught by Schmid-Schonbein, in order to deliver food to a subject so as to maintain the nutrition of the subject during procedures.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Sugrue (as evidenced by Bhowmick) in view of Brister, Shamar, and Schmid-Schonbein, as applied to claim 41, and further in view of Evanoski, III (U.S. Pat. No. 4367740).
Regarding claim 42, Sugrue in view of Brister, Shamar, and Schmid-Schonbein discloses the balloon catheter of claim 41, yet Sugrue does not disclose:
	wherein the catheter further comprises a fourth lumen that is fluidly coupled with at least one fourth opening arranged in the surface of the catheter outside of the balloons from the distal end of the one or more inflatable balloons.
However, in the same field of balloon catheter devices, Evanoski discloses:
wherein the catheter further comprises a fourth lumen that is fluidly coupled with at least one fourth opening arranged in the surface of the catheter outside of the balloons from the distal end of the one or more inflatable balloons (Figure 1 and column 2, lines 17-36 disclose wherein the catheter device contains two separate openings 13 and 20 for gastric feeding located distally from the balloons and wherein the opening 13 is in connection with the lumen 11 and the opening 20 is in connection with the lumen 19).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the catheter further comprises a fourth lumen that is fluidly coupled with at least one fourth opening arranged in the surface of the catheter outside of the balloons from the distal end of the one or more inflatable balloons, as taught by Evanoski, in order to deliver food to a subject so as to maintain the nutrition of the subject during procedures.
Yet the combination does not disclose:

However, in the same field of balloon catheter devices, Shamar discloses:
wherein the at least one second opening is located at a distance greater than 10 cm from the distal end of the one or more inflatable balloons (page 7 discloses wherein the port opening of the catheter can be located 10cm from the inflatable bag or balloon portion of the catheter. See MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

Yet the combination does not disclose:
Wherein the at least one food pump is fluidly connected to the fourth lumen and the control unit is operatively connected to the at least one food pump for providing a substance to the person via the fourth lumen and via the at least one fourth opening into the duodenum or small intestine.
However, in the same field of inflatable catheter devices, Schmid-Schonbein discloses:
Wherein the at least one food pump is fluidly connected to the fourth lumen and the control unit is operatively connected to the at least one food pump for providing a substance to the person via the fourth lumen and via the at least one fourth opening into the duodenum or small intestine (paragraph 0009 discloses wherein the system contains a pump for delivering food through a lumen of a catheter and wherein the pump is controlled by a microcontroller and paragraphs 0063 and 0079 discloses wherein the food can be delivered to the duodenum).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the at least one food pump is fluidly connected to the fourth lumen and the control unit is operatively connected to the at least one food pump for providing a substance to the person via the fourth 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792